Citation Nr: 1214794	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  11-34 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement service connection for a right eye disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1957 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran is further action is required of him.  


REMAND

At the outset of this discussion, the Board observes that congenital or developmental defects such as refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, and presbyopia even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, as to any refractive error of the Veteran's eyes, the question presented in this appeal is whether such defect was subjected to a superimposed disease or injury in service, which created additional disability. See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).



Reason for Remand: To provide a VA examination

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the Veteran's right eye disorder, the Veteran's medical records indicate that he has been diagnosed with blurry vision, hyperopia, astigmatism with presbyopia, and an old corneal scar.  

The Veteran's service treatment records have not been associated with the claims file as they were likely destroyed in the 1973 fire that occurred at the National Personnel Records Center.  Inasmuch as the Veteran was not at fault for the loss of these records, VA is under heightened obligation to assist in the development of his claim.  O'Hare v. Derwinski, 1 Veteran. App. 365 (1991).  This heightened obligation includes searching for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 (2006).  Where a Veteran's service treatment records are unavailable, VA has a duty to advise the claimant that he may corroborate his assertions with alternative forms of evidence and assist him in obtaining such evidence.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  In a June 2010 PIES request, the RO requested the Veteran's service treatment records and, in the alternative, his sick or morning reports.  A negative reply was received on July 2010 indicating that no such documents could be located.  The Veteran was notified of this fact in a letter dated in December 2010 and asked to submit additional, alternative evidence.  The Veteran responded in a December 2010 letter indicating that he all his service treatment records were destroyed in the fire and the two civilian doctors who he saw for his right eye disorder were no longer available as his treatment for the right eye steel fragment and subsequent ulcer occurred in the 1960s.  

Additionally, the Veteran submitted his own statements to support his allegations that he injured his right eye during service.  Specifically, the Veteran provided that he suffered an in-service injury when metal fragments embedded in his right eye.  See June 2010 Claim; February 2012 Written Brief Presentation.  The Veteran indicated that he sought private medical treatment for complaints of right eye blurred vision and pain from a Dr. N.M.S. and that a steel fragment was found and removed from his right eye.  See August 2010 statement.  The Veteran provided that his right eye healed slowly from this procedure and he subsequently sought private medical treatment from a Dr. P. where an ulcer was found and removed.  Id.  As a consequence, the Veteran is no longer right eye dominant and had to train his left eye to "take over that duty."  He indicated that his right eye fatigues quickly and his right eye becomes blurry.    
   
The Veteran is competent to report on symptoms he experienced both during service and after service discharge.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

VA medical records indicate that the Veteran reported to the VA with a desire for new glasses in July 2002.  In this treatment note, the Veteran provided an ocular history, to include an ulcer in the 1960s.  He was diagnosed with hyperopia and astigmatism with presbyopia.  His ocular health was considered normal.  A March 2004 treatment note provides that the Veteran's cornea was scarred in the right eye below the visual axis.  He was diagnosed with hyperopia and astigmatism with presbyopia.  VA treatment notes continually noted that the Veteran had an old anterior stromal scar below the right pupil.  See October 2005 VA treatment note, October 2007 VA treatment note, June 2010 VA treatment note.  These treatment notes also note the Veteran's ocular health to include a steel chip and an ulcer in the 1960s.  

Given VA's heightened duty to assist the Veteran and due to the fact that he is competent to report his service and post-service symptoms related to his right eye disorder, the evidence establishes a possible relationship between his current disability and service.  However, the Veteran has not been provided a VA examination in connection with this claim.  In light of this fact, as well as the evidentiary posture as discussed herein, the Board concludes that an examination is warranted pursuant to VA's duty to assist.  See McLendon, 20 Vet. App. 79.  

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any disability and/or developmental defect present in the right eye.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report.

The Veteran has asserted that he injured his right eye during service by steel pieces implanting into his right eye which caused pain and blurry vision, required the removal of the steel piece within a year of service discharge, and a subsequent formation of an ulcer in the 1960s.  He indicated that the scar tissue, which is noted in his post-service VA treatment records, caused strain on his right eye and necessitated his left eye to become the dominant eye as his right eye easily fatigued and caused blurry vision.  The Veteran is competent to attest to factual matters of which he had first-hand knowledge as well as to the fact that his symptoms of right eye pain and blurry vision started during service and continued since service separation.

At any refractive error found in the right eye (which is defined by regulations as a development defect), the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that such defect was subjected to a superimposed disease or injury in service, which created additional disability

As to any other disability found in the right eye, the examiner should express opinions as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that such disability had its onset in service or is otherwise related to active duty.  Specifically, the examiner should opine as to whether it is at least as likely as not that the Veteran's right eye problems, to include the old corneal scar, could have been caused by the removal of a steel fragment implanted in his eye and/or an ulcer to the right eye.  A complete rationale should be given for all opinions expressed.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  For example, no medical expert could provide the requested opinion because information from service or shortly thereafter is missing; current medical knowledge could yield many possible answers and/or opinions; the examiner lacks the expertise to render the requested opinion; or other testing is needed.  In so doing, the examiner should also identify the evidence required in order to render a non-speculative opinion.  Thereafter, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.

2. Then readjudicate the claim for service connection.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case and given an appropriate period of time to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



